DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. Applicants assert that Hosseini would be rendered unfit for its intended purpose if modified in view of Adachi because the modification would result in “an unstable balance in carrying the substrate”.  The Examiner disagrees. 
Hosseini discloses that the tool 6 provides a mechanical compressive force on the component to ensure a good joining between the component 2 and leadframe 12.  This feature would help avoid the unstable balance in the substrate that applicants assert would be result from the proposed modification.  (Hosseini Abstract and [0067]).  Further, applicants’ cite no portion of Hosseini to support their assertion that the modification would render Hosseini unfit for its intended purpose.  That is, applicants provide no evidence in support of the allegation that the modification would render the substrate unstable.  As the well-made rejection detailed, one having ordinary skill in the would be motivated to modify Hosseini in view of Adachi for the obvious benefit taught by Adachi of reduction of deformation of the applied substrate, which is desirable, and would not render Hosseini unfit for its intended purpose as assert by Applicants.  Thus, the well-made rejection is proper, and hereby maintained and made FINAL. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (U.S. Patent Application Publication No. 2007/0131734) in view of Adachi (U.S. Patent Application Publication No. 2018/0122661).

Regarding claim 1. A component joining apparatus comprising: 
Hosseini discloses: 
a component supply head (25)holding a component(2); and 
a heating stage heating and holding a substrate(12), 

wherein a heating region where the heating stage contacts the substrate includes a joining region of the substrate in which the component is joined,(See Fig, 4, joining region where 13 meets 9)

a heating stage heating and holding a substrate(12), 
and the substrate is larger than the heating stage and a peripheral part of the substrate does not contact the heating stage. 
In related art, Adachi discloses: 
a heating stage heating (4)and holding a substrate(W), 
and the substrate is larger than the heating stage and a peripheral part of the substrate does not contact the heating stage. (See Fig. 4, W larger than 4)
Adachi discloses that the recited features provide the benefit of reducing deformation of the substrate w, see [0039].  Thus, it would have been obvious to modify Hosseini in view of Adachi for the obvious benefit of reducing the deformation of the substrate, and as such, the features of claim 1 would have been obvious. 

Regarding claim 2. 
Hosseini discloses all the features of claim 1 
Hosseini does not discloses: 
The component joining apparatus according to claim 1, wherein the heating region is positioned on one surface of the substrate and the joining region is positioned on the 
In related art,  Adachi discloses: 
Fig. 3
the heating region (top 4)is positioned on one surface of the substrate and the joining region is positioned on the other surface of the substrate(joining region is top of substrate of Hosseini),
 and the heating region includes the joining region when viewing the substrate in plan view. It would have been obvious t include the joining region of in the area of heating for the obvious benefit of fully melting the material of Hosseini for the obvious benefit of forming a good joint, especially in view of Hosseini’s teaching that the joining region. 

Regarding claim 3. 
Hosseini discloses all of the features of claim 1:
Hosseini does not disclose 
The component joining apparatus according to claim 1, wherein regions other than the joining region of the substrate are in a non-contact state with the heating stage. 


Regarding claim 4. 
Hosseini discloses all of the features of claim 1:
Hosseini does not disclose 
The component joining apparatus according to claim 1, wherein the peripheral part of the substrate is floated. 
In related art, Adachi discloses: 
The component joining apparatus according to claim 1, wherein the peripheral part of the substrate is floated. (See Fig. 3, W Floated, at edges.)
Adachi discloses that the edge of W is floated, which provides the benefit of improved heating efficiency, see [0036].  Thus, the features of claim 4 would have been obvious to one having ordinary skill In the art. 

Regarding claim 5.

Hosseini does not disclose 
 The component joining apparatus according to claim 1, further comprising: a chamber surrounding the heating stage. 
Regarding claim 6. The component joining apparatus according to claim 5, wherein the chamber is provided with an opening for the component supply head at or from which the component joining head enters or exits. 
IN related art, Adachi discloses: 
The component joining apparatus according to claim 1, further comprising: a chamber surrounding the heating stage. (10 surrounding stage)
Regarding claim 6. The component joining apparatus according to claim 5, wherein the chamber is provided with an opening for the component supply head at or from which the component joining head enters or exits. (Adanchi does not disclose an opening, but in view of Hosseini’s teachings of a component supply head, it would have been obvious to include the chamber of Adanchi in the device of Hosseini for the obvious benefit of forming a good joint with good heating efficiencies. )

Regarding claim 13.
 Hosseini discloses 

arranging a joining region of a substrate (1)over a heating region of a heating stage as a step of setting the substrate; 
arranging solder on the heating region of the substrate to be heated and cooled as a step of temporarily fixing the solder([0002] [0004] [0009]); and
 melting the solder to join the component as a step of joining the component. ([0002] [0004] [0009]); 
Hosseini does not discloses: 
arranging a joining region of a substrate over a heating region of a heating stage as a step of setting the substrate; 
In related art, 
arranging a joining region of a substrate over a heating region of a heating stage as a step of setting the substrate; (Fig. 3, W over 4)
Adachi discloses that the recited features provide the benefit of reducing deformation of the substrate w, see [0039].  Thus, it would have been obvious to modify Hosseini in view of Adachi for the obvious benefit of reducing the deformation of the substrate, and as such, the features of claim 1 would have been obvious. 


Regarding claim 14. 
Hosseini discloses 
The component joining method according to claim 13, wherein the component is held until the solder is solidified in the step of joining the component. (See figs. 3-4 [0072]-[0073])



Regarding claim 15. 
Hosseini discloses 
The component joining method according to claim 13, wherein a gas is blown to an outer side of the joining region of the substrate in the step of joining the component. ([0005] [0064]Hydrogen is blown on the whole chamber including the outer side of joining region to form a good bond)

Regarding claim 16. The component joining method according to claim 13, wherein the step of joining the component is performed in an inert gas. ([0005] [0064]Hydrogen is 


Regarding claim 17.
Hosseini discloses 
 A mounted structure comprising: a substrate(1); a component(2) mounted on one surface of the substrate(2 mounted on 1); 
Hosseini does not disclose: 
a first region thermally treated so as to include an entire region on which the component is mounted in plan view on the other surface of the substrate(); and a second region not thermally treated and surrounded by the first region on the other surface of the substrate. 
IN related art, Adachi discloses:
a first region thermally treated so as to include an entire region on which the component is mounted in plan view on the other surface of the substrate(top of 4); and a second region not thermally treated and surrounded by the first region on the other surface of the substrate(edges of 4.). 
. 

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hosseini (U.S. Patent Application Publication No. 2007/0131734) in view of Adachi (U.S. Patent Application Publication No. 2018/0122661) further in view of Kim (U.S. Patent Application Publication No. 2015/0034133). 

Regarding claim 7. 
Hosseini discloses all of the features of claim 1:
Hosseini does not disclose 
The component joining apparatus according to claim 5, wherein the chamber is provided with air supply ports. 
Regarding claim 8. The component joining apparatus according to claim 1, wherein the heating stage includes a heater, a suction hole and fins. 
In related art, Kim discloses: 

Regarding claim 8. The component joining apparatus according to claim 1, wherein the heating stage includes a heater, a suction hole and fins. (See [0048] and [0074])
Kim discloses that providing the recited features allows for additional desired substrate treatments to be performed in the chamber.  As such, the recited features would have been obvious to one having ordinary skill in the art. 


Regarding claim 9.
Regarding claim 5.
Hosseini discloses all of the features of claim 1:
Hosseini does not disclose 
 The component joining apparatus according to claim 8, wherein the heater is provided at the center of the heating stage, and the suction hole is provided in the heater. 
Regarding claim 10. The component joining apparatus according to claim 8, wherein the fins are provided on a side surface of the heater. 


Regarding claim 11. Hosseini discloses all of the features of claim 1:
Hosseini does not disclose 
 The component joining apparatus according to claim 8, wherein the fins supply electric power to the heater. 
However, these features are a mere rearrangement of the working parts requiring no undue experimentation, and provide no unexpected results. That is, it would have been obvious to supply electric via the fins or any other features within the chamber with no undue experimentation or unexpected results.  Thus, these feature would have been obvious.  See MPEP 2144. 

Regarding claim 12. 
Hosseini discloses all of the features of claim 1:
Hosseini does not disclose 

However, the heater may be a steady heater, or an intermittent (pulse heater).  IT would have been obvious to try a pulse heater for the obvious benefit of providing a diverse heating arrangement with no undue experimentation or unexpected results.  As such, these feature would have been obvious to one having ordinary skill in the art. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898